Citation Nr: 0122266	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a February 2000 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which held that new and material evidence had 
not been submitted to reopen a previously disallowed claim of 
entitlement to service connection for a hearing loss 
disability.  

In May 2001, the veteran and his wife testified at a hearing 
before the undersigned Member of the Board sitting in 
Washington, D.C.  The hearing was transcribed and a 
transcript has been associated with the claims folder.  

The Board notes that in July 1999, the veteran filed a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, wherein he claimed service connection for "tinnitus 
- both ears."  In addition, at the time of his hearing 
before the Board, the veteran submitted a statement and 
presented testimony reiterating his contention that he had 
tinnitus that resulted from active service.  As this matter 
has not been adjudicated, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the 
Board in June 1974.  

2.  By means of an unappealed decision in September 1989, the 
RO found that new and material evidence had not been 
submitted to reopen the veteran's previously disallowed claim 
of entitlement to service connection for a hearing loss 
disability.  

3.  Evidence received since September 1989 contains 
information that is not cumulative of evidence previously 
considered by the RO and that bears directly and 
substantially upon the specific matters under consideration.  
This new evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection.

4.  The veteran operated a M18 57mm recoilless rifle, and 
engaged in combat, during the Korean War.

5.  The veteran's postservice history is significant for 
occupational noise exposure while employed with the Tennessee 
Valley Authority.

6.  A private physician had linked the veteran's present 
disability with his history of inservice acoustic trauma.


CONCLUSIONS OF LAW

1.  The RO decision of September 1989 finding that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a hearing loss disability is final 
and is the most recent unappealed denial of the veteran's 
claim.  38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the September 1989 
decision serves to reopen the veteran's claim for service 
connection for a bilateral hearing loss disability.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The evidence is in equipoise, and thus giving the benefit 
of the doubt to the veteran, his bilateral hearing loss 
disability was due to, or resulted from, inservice acoustic 
trauma.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100-5107 (West Supp. 
2001); McQueen v. Principi, No. 96-403 (U.S. Vet. App. Mar. 
13, 2001) (per curiam).  The law provides that VA has a duty 
to assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C. § 5103A.  As the veteran has not 
referenced, nor does the evidence show, the existence of any 
additional medical evidence that is not presently associated 
with the claims folder, VA's duty to assist the claimant in 
this regard is satisfied.  38 U.S.C. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of a 
March 2000 Statement of the Case and a May 2000 Supplemental 
Statement of the Case.  Accordingly, the Board finds that the 
duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C. 
§ 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C. § 5103A;  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  While the veteran has 
not been afforded a VA examination in conjunction with his 
claim, the veteran has submitted private medical evidence 
that the Board finds is sufficient to make a decision on the 
present claim.  This medical evidence contains an opinion as 
to the etiology of the veteran's claimed service connected 
disability.  The Board finds that to schedule the veteran for 
a VA examination would be futile and would result in 
unnecessary delay in the disposition of the veteran's claim.  

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

I.  Claim to Reopen

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

The Board notes that new VA regulations have been 
promulgating pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 38 U.S.C. §§  5103A(f), 5108; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  These changes are prospective for 
claim filed on or after August 28, 2001 and are, accordingly, 
not applicable in the present case.  

Service connection may be established for a current 
disability in several ways including on a "direct" basis. 
38 U.S.C.A. §§ 101(16), 1110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303(a), 3.304 (2000).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (2000).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303(d) (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2000).

Service connection for hearing loss was denied by the Board 
in June 1974.  The evidence of record at the time of this 
decision included service medical records, as well as 
postservice private treatment records and examination 
reports.  As the evidence failed to show the existence of a 
hearing loss disability until 1973, nearly 21 years following 
the veteran's separation from active duty.  This decision of 
the Board is final.  38 C.F.R. § 20.1100 (2000).

In the present case, in order to produce evidence which bears 
directly and substantially upon his claim such that it must 
be considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether a current bilateral hearing loss disability resulted 
from an inservice disease or injury or is otherwise due to 
his active service.  

In 1989, the veteran filed a claim attempting to establish 
service connection for a hearing loss disability.  In 
conjunction with this claim, the veteran submitted private 
medical records from Dr. Earl Jeffree showing treatment for 
injuries to his left foot.  In September 1989, the veteran 
was notified that his claim was being denied as no new and 
material evidence had been received.  Attached to this notice 
was a VA Form 1-4107 informing the veteran of his appellate 
rights.  The regulations provide that claimant must file a 
Notice of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that the 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 C.F.R. 
§ 20.302(a) (2000).  As the evidence does not show that a 
Notice of Disagreement was received within one year of 
notification of the denial of his claim, the September 1989 
decision is final and is the most recent final disallowance 
of the veteran's claim.  38 C.F.R. § 3.104 (2000).

The pertinent evidence received after the September 1989 
decision includes, among other things, private medical 
records.  These medical records show that the veteran 
presently has a hearing loss disability.  In addition, a 
March 2000 statement from Dr. Robert G. Peden, a private 
physician links the veteran's present disability to his 
active military service.  

Prior to Dr. Peden's statement, the claims folder did not 
contain any competent medical evidence of a link between the 
veteran's present disability and his active service.  The 
Board finds that this newly submitted evidence contains 
information that is not cumulative of evidence previously 
considered by the RO and that bears directly and 
substantially upon the specific matter under consideration.  
Additionally, this new evidence is so significant that it 
must be considered in order to decide fairly the merits of 
the veteran's claim.  Accordingly, the Board finds that the 
evidence received subsequent to the RO's September 1989 
decision serves to reopen his claim for service connection 
for a bilateral hearing loss disability.     38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2000). 

II.  Service Connection for a Bilateral Hearing Loss 
Disability

Have reopened the veteran's claim of entitlement to service 
connection for a bilateral hearing loss disability, it is now 
incumbent upon VA to consider his claims on the merits. 

In the present case, the veteran contends that his bilateral 
hearing loss disability resulted from inservice acoustic 
trauma.  At his May 2001 hearing before the Board, the 
veteran testified that he was the gunner on a 57mm recoilless 
rifle during the Korean War and that he did not use any form 
of ear protection.  The veteran has supplied photographs 
dated in the 1950s showing him with what appears to be a 
recoilless rifle.  As the evidence shows that he was awarded 
a Combat Infantryman Badge in connection with his service in 
Korea, the Board finds that he was engaged in combat with 
enemy forces.  Additionally, his assertions with respect to 
operation of a recoilless rifle are completely credible.  He 
alleges, in essence, that exposure to noise from this weapon 
resulted in his present disability.  After a review of the 
record, the Board finds that the evidence supporting the 
veteran's contentions and the evidence not supporting the 
veteran's contentions are in equipoise.  Thus giving the 
veteran the benefit of the doubt, his claim is granted.

As noted previously, service connection may be granted for 
disabilities that were incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2000).  
Additionally, service connection may be established for a 
current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992). 

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of a bilateral hearing 
loss disability.  On the contrary, a September 1952 
separation examination notes that whispered voice was 15/15 
in each ear.  Similarly, spoken voice was recorded as 15/15 
in both ears.  

Subsequent to active duty, the veteran worked as a painter 
for the Tennessee Valley Authority (TVA).  At his Board 
hearing, the veteran testified that he was exposed to noise 
while working at that job.  This is collaborated by a June 
1973 private audiometric examination indicating that his 
present work environment was "noisy at times."  Despite 
this postservice noise exposure, the veteran maintains that 
his hearing loss disability existed prior to his employment 
at the TVA.  

In his March 2000 statement, Dr. Peden opined that the 
veteran's bilateral high frequency sensorineural hearing loss 
resulted from his history of operating a M18 57mm recoilless 
rifle.  Dr. Peden noted that this rifle is a most acoustical 
damaging weapon when used without sufficient ear protection.  

As stated above, the Board finds the evidence is in 
equipoise.  While there is evidence indicating postservice 
occupational noise exposure, a private physician has opined 
that his present hearing loss disability resulted from 
inservice acoustic exposure.  The regulations provide that, 
in considering claims of veterans who engaged in combat 
during campaigns or expeditions, satisfactory lay or other 
evidence of incurrence or aggravation in such combat of an 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service, will be accepted as 
sufficient proof of service connection, even when there is no 
record of incurrence or aggravation.  Service connection for 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 C.F.R. § 3.304(d) 
(2000).  While there is evidence of postservice noise 
exposure, the Board finds that this evidence cannot be 
characterized as "clear and convincing" to contradict the 
evidence of inservice acoustic trauma and the opinion 
proffered by Dr. Peden linking the veteran's present 
disability to this inservice acoustic trauma. Accordingly, 
the Board finds, giving the veteran the benefit of the doubt, 
that his bilateral hearing loss disability, resulted from 
inservice acoustic trauma.  Therefore, service connection is 
granted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).


ORDER

New and material evidence has been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for a hearing loss disability, and the claim is 
hereby reopened.  Service connection for a bilateral hearing 
loss disability is granted, subject to the laws and 
regulations governing the payment of VA benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

